Case 2:21-cr-00006-TSK-MJA Document 26 Filed 05/03/21 Page 1 of 5 PageID #: 55



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                        Crim. Action No.: 2:21CR6
                                                               (Judge Kleeh)

DUSTIN CAIN ANDERSON,

                      Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 25],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On   April     16,    2021,     the   Defendant,     Dustin    Cain   Anderson

(“Anderson”),         appeared     before     United   States     Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to   Count      One   of    the   Indictment,     charging      him   with   Unlawful

Possession of a Firearm, in violation of Title 18, United States

Code, Sections 922(g)(1) and 924(a)(2). Anderson stated that he

understood       that   the      magistrate    judge   is   not   a   United   States

District Judge, and Anderson consented to pleading before the

magistrate judge.           This Court referred Anderson’s plea of guilty

to the magistrate judge for the purpose of administering the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making      a   finding     as    to   whether   the   plea     was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
Case 2:21-cr-00006-TSK-MJA Document 26 Filed 05/03/21 Page 2 of 5 PageID #: 56



USA v. ANDERSON                                                    2:21-CR-06
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 25],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Anderson’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis    for   the   plea   existed,   the   magistrate   judge   found   that

Anderson was competent to enter a plea, that the plea was freely

and voluntarily given, that Anderson was aware of the nature of

the charges against him and the consequences of his plea, and that

a factual basis existed for the tendered plea.               The magistrate

judge issued a Report and Recommendation Concerning Plea of Guilty

in Felony Case (“R&R”) [Dkt. No. 25] finding a factual basis for

the plea and recommending that this Court accept Anderson’s plea

of guilty to Count One of the Indictment.

      The magistrate judge remanded Defendant to the custody of the

United States Marshals Service.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.          He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.          Neither Anderson nor the

Government filed objections to the R&R.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 25], provisionally ACCEPTS Anderson’s guilty plea, and

                                       2
Case 2:21-cr-00006-TSK-MJA Document 26 Filed 05/03/21 Page 3 of 5 PageID #: 57



USA v. ANDERSON                                                      2:21-CR-06
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 25],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.     The   Probation   Officer    shall   undertake     a   presentence

investigation of Anderson, and prepare a presentence investigation

report for the Court;

      2.     The Government and Anderson shall each provide their

narrative descriptions of the offense to the Probation Officer by

May 13, 2021;

        3.   The presentence investigation report shall be disclosed

to Anderson, his counsel, and the Government on or before July 12,

2021;    however,   the   Probation   Officer     shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.     Counsel may file written objections to the presentence

investigation report on or before July 26, 2021;

                                      3
Case 2:21-cr-00006-TSK-MJA Document 26 Filed 05/03/21 Page 4 of 5 PageID #: 58



USA v. ANDERSON                                                   2:21-CR-06
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 25],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before August

5, 2021; and

      6.     Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

August 19, 2021.

      The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

      The Court will conduct the Sentencing Hearing for Anderson on

September 16, 2021, at 1:45 p.m., at the Elkins, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.




                                       4
Case 2:21-cr-00006-TSK-MJA Document 26 Filed 05/03/21 Page 5 of 5 PageID #: 59



USA v. ANDERSON                                                   2:21-CR-06
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 25],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: May 3, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
